Case 2:19-cv-00831-CRE Document1 Filed 07/12/19 Page 1 of 9

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 

APRIL DAVIS
325 Fram Street

 

Pittsburgh, PA 15208 CIVIL ACTION
Plaintiff, No,
V.
JURY TRIAL DEMANDED
TRG CUSTOMER SOLUTIONS, INC.
d/b/a IBEX GLOBAL SOLUTIONS
200 Industry Drive
Pittsburgh, PA 15275
and
IBEX GLOBAL SOLUTIONS PLC
1700 Pennsylvania Avenue Northwest
Suite 560
Washington, D.C. 20006
Defendants,
CIVIL ACTION COMPLAINT

 

Plaintiff, by and through her undersigned counsel, hereby avers as follows:

INTRODUCTION

1. This action has been initiated by April Davis (hereinafter referred to as “Plaintiff,”
unless indicated otherwise) against TRG Customer Solutions, Inc. d/b/a IBEX Global Solutions
and IBEX Global Solutions PLC (hereinafter referred to as “Defendants” unless indicated
otherwise) for violations of Title VII of the Civil Rights Act of 1964 (“Title VII” - 42 U.S.C. §§

2000d et seq.) and the Pennsylvania Human Relations Act (“PHRA”).! As a direct consequence

of Defendants’ unlawful actions, Plaintiff seeks damages as set forth herein.

 

' Plaintiff's claims under the PHRA are referenced herein for notice purposes. She is required to wait 1 full year
before initiating a lawsuit from date of dual-filing with the EEOC. Plaintiff must however file her lawsuit in advance
of same because of the date of issuance of her federal right-to-sue-letter under Title VIL. Plaintiffs PHRA claims

however will mirror identically her federai claims under Title VIL.
Case 2:19-cv-00831-CRE Document1 Filed 07/12/19 Page 2 of 9

JURISDICTION AND VENUE

2. This Court has original subject matter jurisdiction over the instant action pursuant
to 28 U.S.C. §§ 1331 and 1343(a}(4) because it arises under the laws of the United States and seeks
redress for violations of federal laws. .

3. This Court may properly maintain personal jurisdiction over Defendants because
their contacts with this state and this judicial district are sufficient for the exercise of jurisdiction
over Defendants to comply with traditional notions of fair play and substantial justice, satisfying
the standard set forth by the United States Supreme Court in Jnt’l Shoe Co. v. Washington, 326
U.S. 310 (1945), and its progeny.

4. Pursuant to 28 U.S.C. § 1391(b)(1) and (b)(2), venue is properly laid in this district
because Defendants are deemed to reside where they are subjected to personal jurisdiction,
rendering Defendants residents of the Western District of Pennsylvania.

5. Plaintiff filed a Charge of discrimination and retaliation with the Equal
Employment Opportunity Commission (“EEOC”) and also dual-filed said charge with the
Pennsylvania Human Relations Commission (““PHRC”). Plaintiff has properly exhausted her
administrative proceedings before initiating this action by timely filing and dual-filing her Charge

with the EEOC and PHRC, and by filing the instant lawsuit within 90 days of receiving a right-to-

sue letter from the EEOC.
PARTIES
6. The foregoing paragraphs are incorporated herein in their entirety as if set forth in
full,
7. Plaintiff is an adult individual, with an address as set forth in the caption.

8. TRG Customer Solutions, Inc. d/b/a IBEX Global Solutions provides business

process outsourcing services for Fortune 100 companies through its global network of contact

2
Case 2:19-cv-00831-CRE Document1 Filed 07/12/19 Page 3 of 9

centers. Plaintiff was hired through and at worked at the contact center located at 200 Industry
Drive, Pittsburgh, Pennsylvania. TRG Customer Solutions, Inc. operates as a subsidiary of IBEX
Global Solutions PLC.

9. IBEX Global Solutions PLC, upon information and belief, is the parent company
of TRG Customer Solutions, Inc., with an address as set forth in the caption.

10. Because of their interrelation of operations, common ownership or management,
centralized control of labor relations, common ownership or financial controls, and other factors,
Defendants are sufficiently interrelated and integrated in their activities, labor relations,
ownership, and management that they made be treated as a single and/or joint employer for
purposes of the instant action.

11. —Atall times relevant herein, Defendants acted by and through their agents, servants,
and employees, each of whom acted at all times relevant herein in the course and scope of their
employment with and for Defendants.

FACTUAL BACKGROUND

12. The foregoing paragraphs are incorporated herein in their entirety as if set forth in
full.

13. ‘Plaintiff is an adult female.

14. ‘Plaintiff was employed by Defendants as a customer service representative from in
or about January of 2015 until her unlawful termination (as discussed infra) on or about August 8,
2018.

15. | During the course of her employment with Defendants, Plaintiff was a hardworking
employee who performed her job well.

16.  Atall relevant times herein, Plaintiff was primarily supervised by Devaughn Clark

(hereinafter “Clark”) and Waleed Almugahid (hereinafter ‘““Almugahid”) and generally supervised
3
Case 2:19-cv-00831-CRE Document1 Filed 07/12/19 Page 4 of 9

by Operations Managers, Jeff Kerchner (hereinafter “Kerchner”) and Lisa Pierson (hereinafter
“Pierson”).

17. During the last several months of her tenure with Defendants, Plaintiff and other
female employees were repeatedly and regularly subjected to unwelcomed sexual
comments/gestures/touching by Clark. By way of example, but not intended to be an exhaustive
list:

a. Clark made sexually offensive comments to Plaintiff about her body on multiple
occasions, including “woo, does your butt wiggle; I know you wear no panties,” “I
know your stuff is wet because you’re a big girl,” and “go in the bathroom, put your
fingers in there, and take them out so I can smell them”;

b. Clark informed Plaintiff on several occasions that he wanted to have sex with her,
stating “meet me down at the hotel,” “I can make you feel better than your man,”
and “I want you up on the third floor so I can taste you”;

c. On at least one occasion, Clark informed Plaintiff and another female co-worker,
Shalice (last name unknown, hereinafter “Shalice”), that he could “handle [having
sex with] both of them together”; and

d. Clark slapped Plaintiff's buttocks on multiple occasions.

18. Throughout her tenure with Defendants, Plaintiff tried her best to either ignore
Clark’s aforementioned unwanted harassment or indicate through her complaints, actions, and
body language that she was uncomfortable with his advances, comments, and touching.

19. ‘Plaintiff complained of and objected to the aforementioned incidents of sexual

harassment to Defendants’ management and human resources throughout the latter part of her

tenure with Defendants.
Case 2:19-cv-00831-CRE Document1 Filed 07/12/19 Page 5of9

20. For example, following Clark’s aforementioned sexually offensive comments to
Plaintiff, Plaintiff reported Clark’s conduct to Kerchner.

21. ‘Following Plaintiff's complaints of sexual harassment to Kerchner, Plaintiff was
called in to a meeting with Kerchner and Clark, during which Kerchner asked both Plaintiff and
Clark “what can we do about this situation.” Clark denied that there were any issues, and Kerchner
informed Clark and Plaintiff that “we will get back to this,” but did not meaningfully address
Plaintiff's concerns.

22. In addition to meeting with Kerchner, Plaintiff reported Clark’s aforementioned
sexually offensive conduct to her former supervisor, Melissa Cowley (hereinafter “Cowley”), who
advised Plaintiff that she would “keep an eye on [Clark].”

23. Plaintiff also reached out to Pierson regarding Clark’s aforementioned sexually
offensive conduct and requested a transfer to another supervisor; Pierson claimed that she would
contact human resources, but no one from human resources reached out to Plaintiff.

24. Instead of investigating or addressing Plaintiff’s aforesaid claims of sexual
harassment, Defendants’ management, including but not limited to Clark, Kerchner, and Pierson
subjected Plaintiff to severe and pervasive harassment through pretextual discipline, verbal
reprimands, and disparate treatment. For example, but not intended to be an exhaustive list:

a. Defendant’s management began to consistently scrutinize and criticize Plaintiff's
work;

b. Clark continued to subject Plaintiff to sexually offensive and harassing comments;

c. Clark threatened to have his sister and others meet Plaintiff in the parking lot to
“beat her butt”; and

d. Plaintiff was provided with written discipline and ultimately terminated from her

employment with Defendants on three separate occasions (for days or weeks at a

5
Case 2:19-cv-00831-CRE Document1 Filed 07/12/19 Page 6 of 9

time) in late April, May, and June of 2018 for pretexual reasons (i.e., Clark
inaccurately reported her attendance and did not inform human resources of
Plaintiffs doctor’s notes for time off). Plaintiff was reinstated each time after
human resources determined that the reasons for her termination were either false
or exaggerated.

25. As a result of Defendants’ managements’ failure to investigate her claims of
harassment and retaliation, Plaintiff complained to multiple levels of Defendants’ management
and human resources, including but not limited to Kerchner and Pierson, that she believed the
negative treatment she was receiving was in retaliation for her prior complaints of sexual
harassment.

26. Despite Plaintiff's repeated complaints of sexual harassment and retaliation to
Defendants’ management and human resources, Defendants’ management continued to subject
Plaintiff to animosity and hostility through disparate treatment and pretextual admonishment, and
Clark continued to subject Plaintiff to sexually offensive comments. For example, but not intended
to be an exhaustive list:

a. Defendants’ management continued to scrutinize and criticize Plaintiffs work;

b. Even though Plaintiff was transferred from Clark’s team to a new team under the
supervision of Almugahid after her first reinstatement following termination for
pretextual reasons in April of 2018 (as discussed supra), Clark continued to follow
her and subject her to sexually harassing comments including, “mmh, mmh, mmh,
you should have given me that chance, now it’s too late;”

c. Upon Plaintiff's information and belief, after her second reinstatement following

termination for pretextual reasons in May of 2018, Defendants’ management
Case 2:19-cv-00831-CRE Document1 Filed 07/12/19 Page 7 of 9

directed at least one supervisor to monitor all of Plaintiff's phone cails and inform
management if Plaintiff was so much as one minute late back from her breaks; and

d. Several male supervisors did not want Plaintiff on their teams and refused to work
with her because they were “scared to approach her and afraid to work with her”
following her complaints of sexual harassment and retaliation.

27. Onorabout August 8, 2018, in close proximity to Plaintiff's most recent complaints
of sexual harassment and retaliation (in response to her complaints of sexual harassment) Plaintiff
was terminated from her employment with Defendants for pretextual reasons.

28. Even though Defendants’ management knew that Clark sexually harassed Plaintiff
on several different occasions (which upon information and belief is a terminable offense), they
did not take any meaningful remedial action to correct Clark’s behavior and, upon Plaintiff's
information and belief, Clark remained employed with Defendants following Plaintiffs
termination on or about August 8, 2018.

29. _‘ Plaintiff believes and therefore avers that she was issued pretextual discipline and
terminated for having complained of sexual harassment and retaliation (in response to her
complaints of sexual harassment).

COUNT I
Violations of Title Vl

([1] Sexual Harassment/Hostile Work Environment and [2] Retaliation)
-Against Ali Defendants-

30. The foregoing paragraphs are incorporated herein in their entirety as if set forth in
full.

31. During her tenure with Defendants, Plaintiff was subjected to severe and pervasive
sexual gestures, comments, and touching by Defendants’ Manager, Clark, such that she was

subjected to a hostile. work environment.
Case 2:19-cv-00831-CRE Document1 Filed 07/12/19 Page 8 of 9

32. | Clark’s harassment of Plaintiff interfered with Plaintiffs work and as a result she
was forced to complain of said sexual harassment to Defendants’ management and human
resources in advance of her termination.

33. Following Plaintiffs reports of sexual harassment, Plaintiff was subjected to
increased hostility and animosity (as discussed supra).

34.  Asaresult, Plaintiff complained to multiple levels of Defendants’ management and
human resources that she believed the increased negative treatment she was receiving was in
retaliation for her prior complaints of sexual harassment.

35. Despite Plaintiffs repeated complaints of sexual harassment and retaliation to
Defendants’ management and human resources, Defendants’ management continued to harass
Plaintiff through disparate treatment, and pretextual discipline.

36. On or about August 8, 2018, in close proximity to Plaintiff's most recent complaints
of sexual harassment and retaliation (in response to her complaints of sexual harassment), Plaintiff
was terminated from her employment with Defendants for pretextual reasons.

37. Plaintiff believes and therefore avers that she was issued pretextual discipline and
terminated from Defendants for having complained of sexual harassment and retaliation (in
response to her complaints of sexual harassment).

38. These actions as aforesaid constitute unlawful violations under Title VII.
WHEREFORE, Plaintiff prays that this Court enter an Order providing that:

A. Defendants are to promulgate and adhere to a policy prohibiting discrimination and
retaliation in the future against any employee(s);

B. Defendants are to compensate Plaintiff, reimburse Plaintiff, and make Plaintiff

whole for any and all pay and benefits Plaintiff would have received had it not been for
Case 2:19-cv-00831-CRE Document1 Filed 07/12/19 Page 9 of 9

Defendants’ illegal actions, including but not limited to back pay, front pay, salary, pay increases,
bonuses, insurance, benefits, training, promotions, reinstatement and seniority;

C, Plaintiff is to be awarded punitive damages, as permitted by applicable law, in an
amount believed by the Court or trier of fact to be appropriate to punish Defendants for their
willful, deliberate, malicious and outrageous conduct and to deter Defendants or other employers
from engaging in such misconduct in the future;

D. Plaintiff is to be accorded other equitable and legal relief as the Court deems just,
proper and appropriate (including but not limited to damages for emotional distress, pain, suffering
and humiliation); and

E. Plaintiff is to be awarded the costs and expenses of this action and reasonable

attorney’s fees as provided by applicable federal and state law.

Respectfully submitted,

 

 

Ari R. Karpf, Esq.

3331 Street Rd.

Two Greenwood Square, Suite 128
Bensalem, PA 19020

(215) 639-0801

Dated: July 11, 2019
